Citation Nr: 0908878	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-34 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss, and if so, whether the claim should 
be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.A.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for hearing loss and 
denied entitlement to service connection for tinnitus.

In December 2008, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.
  

FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for bilateral hearing loss was denied in an unappealed June 
2003 rating decision on the basis that he did not have a 
current disability.

2.  The evidence received since the June 2003 decision 
includes evidence of current hearing loss, is not cumulative 
or redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  Bilateral hearing loss disability was not present in 
service and is not etiologically related to service.  

4.  Tinnitus was not present in service and is not 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Bilateral hearing loss disability was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 
1154(b); 38 C.F.R. §§ 3.303, 3.385.

3.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§  1110, 1154(b); 38 C.F.R. §§ 3.303, 
3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision to reopen 
the claim for entitlement to service connection for hearing 
loss, further assistance is unnecessary to aid the Veteran in 
substantiating his claim to reopen.  

In a letter issued in December 2006, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the December 2006 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

The Veteran testified at his December 2008 hearing that he 
had seen a private physician who had stated that his hearing 
loss and tinnitus could be related to noise-exposure during 
service.  The Court has held that VA has a duty to notify an 
individual of the need to obtain statements from any relevant 
physicians whose opinions the individual had related.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Veteran 
was asked at the hearing to obtain a medical opinion from his 
physician and the record was held open for a period of 60 
days to allow for submission of the medical opinion.  The 
Veteran was therefore put on notice as to the need to obtain 
the reported opinions; however, no medical opinion or 
additional evidence was submitted following the hearing.  

In addition, the Veteran has not signed a medical release or 
provided sufficient details, such as the doctor's full name 
or an address, to allow for VA to obtain the referenced 
treatment records for hearing loss or tinnitus.  VA is only 
obligated to obtain records that are adequately identified 
and for which necessary releases are submitted.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2)(ii), (3) (2008).  The 
duty to assist is not a one-way street.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Additionally, the Veteran was provided a proper VA 
examination in May 2007.  The Veteran's representative argued 
at the December 2008 hearing that the May 2007 VA examination 
was not adequate as the examiner did include supporting 
rationale for her medical opinion.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  However, review of the 
medical report shows that the examiner's negative nexus 
opinion was based on the Veteran's normal hearing at 
separation and the delayed onset of hearing loss.  Therefore, 
the examiner provided a rationale for her opinion based on 
the evidence of record, including service treatment records, 
and the examination report is adequate.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The Veteran was denied entitlement to service connection for 
hearing loss in a June 2003 unappealed rating decision.  The 
RO determined that the evidence of record did not establish 
the presence of a current hearing loss disability.  The 
subsequently received evidence includes the report of a May 
2007 VA examination and audiogram that shows current hearing 
loss as defined in 38 C.F.R. § 3.385 (2008).  This evidence 
of a current chronic hearing loss disability is clearly new 
and material and reopening of the claim is in order. 

Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2008.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where, a Veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat Veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the Veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the Veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996). 

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).

Analysis

As a preliminary matter, the Board notes that the RO reopened 
the Veteran's claim for hearing loss in the September 2007 
statement of the case (SOC).  Because the RO has adjudicated 
the Veteran's claim for hearing loss on the merits; he is not 
prejudiced by the Board's consideration of his claim on that 
basis.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that his current hearing loss and 
tinnitus were incurred as a result of his active duty service 
in Vietnam where he worked as a combat engineer arranging 
explosions and other demolition projects.  The Veteran's DD-
214 confirms that he served as a combat engineer in Vietnam.

Service treatment records are negative for treatment or 
complaints of hearing loss or tinnitus.  The audiogram 
performed at the examination for separation in July 1970 
yielded the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
15
LEFT
15
15
15
--
15

The examiner did not note that the Veteran had abnormal 
hearing and his ears were found to be normal upon 
examination.  

The post-service medical evidence of record establishes that 
the Veteran first complained of hearing loss during a private 
Ear, Nose, and Throat consultation in April 2007.  The 
Veteran reported hearing loss for "more than 4 yrs."  In a 
letter written that month, P. Evangelisti, M.D., noted that 
the Veteran had a history of serving in Vietnam with 
artillery and had sustained significant noise induced 
problems with his ears.  An audiogram showed hearing loss in 
both ears, severe enough to require amplification.

In May 2007, the Veteran was provided a VA audiological 
examination when he reported hearing loss and recurrent 
tinnitus.  He stated that he had worked as a combat engineer 
during service and was around explosions and demolitions.  
The audiogram showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
90
100
LEFT
25
30
50
65
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 94 percent in the left ear.  
The diagnoses were right ear mild to profound sensorineural 
hearing loss and left ear mild to moderately severe 
sensorineural hearing loss.  The examiner concluded that 
based on the Veteran's normal hearing at his separation 
examination and the delayed onset of his hearing loss and 
ringing in his ears, his hearing loss and tinnitus were not a 
result of his military noise exposure.  

At his hearing the Veteran repeated his history of noise 
exposure from loud guns and demolitions while in Vietnam.  He 
denied having a hearing examination at separation from 
service.  He added that he did not have occupational noise 
exposure after service.  He said that he first noticed 
problems with his hearing a couple of years after service, 
but did not immediately seek help through VA, because he was 
unaware that such assistance was available.

The record clearly shows current bilateral hearing loss and 
tinnitus.  In addition, the Veteran has reported acoustic 
trauma as a result of noise exposure during service as a 
combat engineer.  As noted above, service personnel records 
establish that the Veteran served as a combat engineer.  
Noise induced trauma, such as that described by the Veteran, 
is consistent with the circumstances of his service.  
Accordingly, though the claimed noise induced trauma is not 
shown in the service treatment records, its incurrence is 
conceded in accordance with the provisions of 38 U.S.C.A. § 
1154(b).

Although the evidence of record establishes that the Veteran 
has been diagnosed as having current hearing loss and 
tinnitus, and that he sustained acoustic trauma during 
service, the weight of the evidence does not support the 
finding of a link between his current hearing disabilities 
and active duty service.  

The Veteran has not reported a continuity of symptomatology 
since service.  The history he has provided is to the effect 
that he incurred acoustic trauma during service, but that he 
did not notice the onset of ear problems until years after 
his separation from active duty.  The record indicates that 
he did not seek treatment for hearing loss or tinnitus until 
April 2007, more than 35 years after service.

Furthermore, the balance of the medical evidence of record is 
against a nexus between the Veteran's current disabilities 
and his active duty service.  While the Veteran submitted an 
April 2007 letter from his private physician suggesting a 
link between hearing loss and significant in-service noise 
exposure, but the opinion did not specifically address the 
etiology of hearing loss or tinnitus.  Indeed the records 
from Dr. Evangelisti do not mention tinnitus.  Most 
significantly, the doctor did not address the normal findings 
reported on the examination for separation from service or 
silence of the contemporaneous record in the decades after 
service.  Because the opinion did not consider significant 
relevant facts, it is of little probative value.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. 
Brown, 5 Vet. App. 229 (1993).  

The most probative medical evidence pertaining to the 
etiology of the Veteran's hearing loss and tinnitus is the 
report of the May 2007 VA examiner.  The examiner measured 
the Veteran's hearing, and rendered a medical opinion against 
the claim following complete review of the evidence contained 
within the claims folder.  The examiner demonstrated 
consideration of all relevant history, including the 
Veteran's statements.  The examiner provided a supporting 
rationale for her opinion by stating that it was based on the 
Veteran's normal hearing at the time of his separation and 
the delayed onset of his hearing loss and ringing in the 
ears.  

The Board has considered the statements of the Veteran, but 
as a lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disabilities 
were years after his separation from active duty service.  In 
addition, the weight of the medical evidence is against a 
finding that the Veteran's current hearing loss and tinnitus 
are related to his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claims, and they are, therefore, denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


